IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PIEDMONT AIRLINES, INC. AND NEW             :   No. 407 WAL 2018
HAMPSHIRE INSURANCE COMPANY C/O             :
SEDGWICK CLAIMS MANAGEMENT                  :
SERVICES, INC.,                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                   Petitioners              :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (WATSON),                             :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.